Cite as 28 I&N Dec. 326 (A.G. 2021)

Interim Decision #4022

Matter of CRUZ-VALDEZ, Respondent
Decided by Attorney General July 15, 2021
U.S. Department of Justice
Office of the Attorney General
(1) 0DWWHURI&DVWURఇ7XP, 27 I&N Dec. 271 (A.G. 2018), is overruled in its entirety.
(2) While rulemaking proceeds and except when a court of appeals has held otherwise,
immigration judges and the Board should apply the standard for administrative closure
set out in Matter of Avetisyan, 25 I&N Dec. 688 (BIA 2012), and Matter of W-Y-U-, 27
I&N Dec. 17 (BIA 2017).

BEFORE THE ATTORNEY GENERAL
Pursuant to 8 C.F.R. § 1003.1(h)(1)(i), I direct the Board of Immigration
Appeals (“Board”) to refer to me its decision in this matter. With the case
thus referred, I hereby vacate the Board’s July 31, 2018, decision and remand
the case to the Board for proceedings consistent with this opinion. I also
overrule Attorney General Sessions’s opinion in 0DWWHURI&DVWURఇ7XP, 27
I&N Dec. 271 (A.G. 2018), which concluded that the immigration courts’
use of the tool of administrative closure was not authorized.
Administrative closure is “a docket management tool that is used to
temporarily pause removal proceedings.” Matter of W-Y-U-, 27 I&N Dec.
17, 18 (BIA 2017). It does not terminate or dismiss the case, but rather
“remove[s] a case from an Immigration Judge’s active calendar or from the
Board’s docket.” Matter of Avetisyan, 25 I&N Dec. 688, 692 (BIA 2012).
Immigration judges have employed administrative closure for many decades.
See generally 0DWWHU RI $PLFR, 19 I&N Dec. 652, 653 (BIA 1988) (first
Board case to address the practice, accepting an interlocutory appeal “in
order to insure proper use of the administrative closing procedure”); see also
Garcia-DeLeon v. Garland, 999 F.3d 986, 989 (6th Cir. 2021) (“For at least
three decades, immigration judges and the [Board] regularly administratively
closed cases.” (citing Memorandum for All Immigration Judges from
William R. Robie, Chief Immigration Judge, Executive Office for
Immigration Review, Re: Operating Policy and Procedure 84-2: Cases in
Which Respondents/Applicants Fail to Appear for Hearing at 1 (Mar. 7,
1984) (explaining that immigration judges “may, in appropriate
circumstances[,] . . . order that [a] case be administratively closed”))). It has
become a routine “tool used to regulate proceedings” and “manage an
Immigration Judge’s calendar (or the Board’s docket).” Avetisyan, 25 I&N
Dec. at 694. It has been used, for example, to pause cases while the United
326

Cite as 28 I&N Dec. 326 (A.G. 2021)

Interim Decision #4022

States Citizenship and Immigration Services (“USCIS”) adjudicates a
noncitizen’s pending visa petition, or a noncitizen facing removal on criminal
grounds pursues direct appeal or post-conviction relief in criminal court. It
also has served to facilitate the exercise of prosecutorial discretion, allowing
government counsel to request that certain low-priority cases be removed
from immigration judges’ active calendars or the Board’s docket, thereby
allowing adjudicators to focus on higher-priority cases. 1
Respondent, a Mexican national, moved before the immigration judge to
administratively close his case while he VXEPLWWHG D )RUP ,ဩ$
Application for Provisional Unlawful Presence Waiver, with USCIS. The
application, if granted, would provisionally waive the unlawful presence
ground of inadmissibility, allowing respondent to return to Mexico to process
his visa at a consulate and return to the United States thereafter. See 8 C.F.R.
§ 212.7(e). USCIS regulations provide that noncitizens in removal
proceedings are ineligible for a provisional unlawful presence waiver “unless
the[ir] removal proceedings are administratively closed and have not been
recalendared at the time of filing the application” for the waiver. Id.
§ 212.7(e)(4)(iii). 2 The immigration judge and, later, the Board on appeal,
denied respondent’s motion for administrative closure. See Matter of
1

In Avetisyan, the Board authorized immigration judges and the Board to
administratively close a case over the objection of one party after considering the following
factors:
(1) the reason administrative closure is sought;
(2) the basis for any opposition to administrative closure;
(3) the likelihood the respondent will succeed on any petition, application, or other
action he or she is pursuing outside of removal proceedings;
(4) the anticipated duration of the closure;
(5) the responsibility of either party, if any, in contributing to any current or
anticipated delay; and
(6) the ultimate outcome of removal proceedings . . . when the case is recalendared
before the Immigration Judge or the appeal is reinstated before the Board.
25 I&N Dec. at 696. The Board subsequently clarified that “the primary consideration for
an Immigration Judge in determining whether to administratively close” a case over a
party’s objection “is whether the party opposing administrative closure has provided a
persuasive reason for the case to proceed and be resolved on the merits.” W-Y-U-, 27 I&N
Dec. at 20 & n.5.
2
Notably, a noncitizen who is “subject to an administratively final order of removal” is
not ineligible for a provisional unlawful-presence waiver if he “has already filed and
USCIS has already granted, before [he] applies for a provisional unlawful presence
waiver . . . , an application for consent to reapply for admission.”
8 C.F.R.
§ 212.7(e)(4)(iv).

327

Cite as 28 I&N Dec. 326 (A.G. 2021)

Interim Decision #4022

&UX]ఇ9DOGH], slip op. (BIA July 31, 2018). The Board found that
administrative closure was foreclosed by the Attorney General’s opinion in
&DVWURఇ7XP. Id. at *1.
In &DVWURఇ7XP, following briefing on the relevant issues, Attorney
General Sessions concluded that administrative closure was not authorized
by statute, regulation, or delegation from the Attorney General. 27 I&N Dec.
187 (A.G. 2018) (referral order); 27 I&N Dec. at 283 (opinion). He found
that neither 8 C.F.R. §§ 1003.10(b) nor 1003.1(d)(1)(ii), which provide
respectively that immigration judges or the Board “may take any action
consistent with their authorities under the [Immigration and Nationality] Act
and regulations” that “is appropriate and necessary for the disposition” of
such cases, conferred authority to grant administrative closure because
administrative closure allowed “indefinite[] suspen[sion]” of cases rather
than their disposition. 27 I&N Dec. at 284–85. He similarly concluded that
other Department of Justice regulations could not reasonably be interpreted
as implicitly delegating such authority. Id. at 285–87. Accordingly, the
Attorney General instructed that “[c]ases that have been administratively
closed absent a specific authorizing regulatory provision or judicially
approved settlement shall be recalendared upon motion of either party,”
overruling all inconsistent Board precedents. Id. at 274.
I have determined that it is appropriate to overrule Attorney General
Sessions’s opinion in &DVWURఇ7XP. Because that opinion formed the basis
for the Board’s decision in this case, I vacate that decision as well. To date,
three courts of appeals have rejected &DVWURఇ7XP, holding that administrative
closure is “plainly within an immigration judge’s authority” under
Department of Justice regulations. Meza Morales v. Barr, 973 F.3d. 656,
667 (7th Cir. 2020) (Barrett, J.); see $UFRV6DQFKH]Y$WW¶\*HQ86RI$P,
997 F.3d 113, 121–22 (3d Cir. 2021); 5RPHURY%DUU, 937 F.3d 282, 292
(4th Cir. 2019). Only one court of appeals has upheld &DVWURఇ7XP, see
+HUQDQGH]ఇ6HUUDQRY%DUU, 981 F.3d 459, 464 (6th Cir. 2020), but even that
court subsequently ruled that immigration judges and the Board do have
authority to grant administrative closure in order to permit a noncitizen to
apply for a provisional unlawful presence waiver, see Garcia-DeLeon, 999
F.3d at 991–93.
On December 16, 2020, the Department of Justice issued a final rule
aimed at resolving this disagreement among the courts of appeals. Appellate
3URFHGXUHV DQG 'HFLVLRQDO )LQDOLW\ LQ ,PPLJUDWLRQ 3URFHHGLQJV
$GPLQLVWUDWLYH&ORVXUH, 85 Fed. Reg. 81588, 81598 (Dec. 16, 2020). The
regulation effectively codified &DVWURఇ7XP, providing that nothing in the
regulations defining the authorities of immigration judges and the Board
“shall be construed as authorizing” an immigration judge or the Board “to
administratively close or otherwise defer adjudication of a case unless
328

Cite as 28 I&N Dec. 326 (A.G. 2021)

Interim Decision #4022

a regulation promulgated by the Department of Justice or a previous
judicially approved settlement expressly authorizes such an action.” Id. at
81651, 81655 (amending 8 C.F.R. §§ 1003.1 and 1003.10). A few months
later, the 2020 rule was preliminarily enjoined nationwide for failure to
comply with the Administrative Procedure Act. Centro Legal de La Raza
v. ([HF2IILFHIRU,PPLJUDWLRQ5HYLHZ, No. 21-cv-463, 2021 WL 916804, at
*1 (N.D. Cal. Mar. 10, 2021). The Department of Justice is now engaged in
a reconsideration of that regulation.
Because &DVWURఇ7XP departed from long-standing practice, it is
appropriate to overrule that opinion in its entirety and restore administrative
closure pending the reconsideration of the 2020 rule through
notice-and-comment rulemaking, which will “afford[] all interested parties a
full and fair opportunity to participate and ensure[] that the relevant facts and
analysis are collected and evaluated.” Matter of CRPSHDQ, 25 I&N Dec. 1,
2 (A.G. 2009). Accordingly, while the reconsideration proceeds and except
when a court of appeals has held otherwise, immigration judges and the
Board should apply the standard for administrative closure set out in
Avetisyan and W-Y-U-.

329

